Price, J.
(dissenting): I am unable to agree with the majority of the court as to the proper disposition of this case. To me the proposition is very simple and amounts to this:
There is nothing unusual or ambiguous about this insurance contract — it merely provided fire insurance coverage on seed corn in barn and granary, and not elsewhere! Mistake or fraud is not pleaded by the insured — in fact, from the record it does not appear that there was any mistake or fraud on the part of any one so as to give rise to a reformation of the policy. Furthermore, this being a mutual fire insurance company, the ordinary rule of strict construction against the company has no application. (Rickel v. Republic Mutual Fire Ins. Co., 129 Kan. 332, 282 Pac. 757, and authorities cited.)
*23The majority opinion rests on the proposition that the room in the insured’s dwelling house constituted a “granary.” I agree that a granary is “a storehouse or repository for grain, especially after it is threshed or husked” but in our decision I think we should be governed by the ordinary common meaning and acceptation of the term rather than by a literal, technical definition. It seems to me that the word “granary” in a fire insurance policy covering farm products, and particularly seed corn, means one of two .things— either a separate building used for storing grain or else a portion or division of a barn or other farm building — and not an unused room of an occupied dwelling house with its increased fire hazards such as the evidence showed in this case. Suppose I have a horse which I keep in an unused and unfurnished room of my dwelling house. Does that fact make the room a barn or stable in the common, ordinary meaning of the words — notwithstanding that Webster defines a barn as “a building used for keeping horses, hay and feed, vehicles, etc.”? Likewise, would the storage of hay, for instance, in such a room, for several years, make such room a mow or barn in the common, ordinary meaning of the words, and particularly as applied in fire insurance policies? Here the insured testified that—
“We had a fire on the farm on April 3, 1946, that destroyed my dwelling house and another small building.”
When asked where the seed corn was stored at the time of the fire he replied:
“In the unused portion of our house, that we had not used for living purposes for a number of years.”
He further testified:
“The house and the seed com were completely destroyed. I had insurance on the dwelling, . . . My household goods were partly covered by insurance. ... I did not use the barn for storage of grain after it was sacked and graded because there was no protection against mice or rats. . . . Such seed com requires special care when stored in this room in the dwelling. . . . We have a building which we call our seed house, in which we do our processing but it is not all done there. I had two bams, a small granary, and a government bin of about 500 bushels capacity. There was a small bin that had been used for storage.
“At the time of the fire I had other seed com, some of which was in the bins under the corn grader. That is the building which we call our seed house. I did not have any seed com in the steel granary.”
It seems clear to me that the testimony of the insured, of which *24the foregoing are but a few excerpts, means one thing, and that is that the insured himself did not even consider this room of his dwelling house to be a “granary” in the common, ordinary meaning of the word.
It is of course unfortunate that the insured did not read his policy prior to the loss, but his negligence in that respect cannot be charged to the company. He allowed it to remain in the bank and did not look at it until after the fire. We are cited no law or rule which required the company to make an inspection before writing the policy. I cannot give any weight to the insured’s theory that his seed corn was covered so long as it was located on his particular quarter section of land. There was nothing at all unusual about the insertion in this policy of the statement that the coverage was on corn stored “in barn and granary” for the very good reason that that is where corn is ordinarily stored and I cannot bring myself to the conclusion that this room constituted a granary.
Furthermore, since the construction of this policy presented a question of law I do not think that we are bound by the findings of the lower court on the proposition.
In my opinion this case should be reversed and judgment rendered for the defendant company.
Wedell and Parker, JJ., concur in the foregoing dissenting opinion.